Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-11
The following claim(s) is/are amended: 1, 6, 8, 9, and 11
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-11

Previous Objections Withdrawn
Objection to specification are withdrawn as applicant has amended the abstract.

Previous Rejections Withdrawn
Rejections to claims 6, 8 and 9 under 35 U.S.C. 112(b) are withdrawn based on the
amendments.

Response to Arguments
Applicant filed amendments on 01/25/2021 to address 35 U.S.C. 112(b). 35 U.S.C. 103 rejections have also been reproduced in this office action in the light of new amendments.
Applicant’s arguments filed on 01/25/2021 with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. The reasons set forth below.

Applicant’s Argument 1 First Part: 
Derguech and Hoey do not teach or suggest – “determining a data source, amongst a plurality of data sources, for generating a stream of data, wherein the data source is determined based on a predefined mapping of a type of the data analytics, to be performed, with one or more data sources of the plurality of data sources”.
The Office Action has cited Figure 1 of Derguech as describing or being analogous to
Applicant's claimed feature of – “determining a data source, amongst a plurality of data
sources, generating a stream of data, wherein the data source is determined based on a
predefined mapping of a type of the data analytics ....” Applicant has carefully studied figure 1
and the entire disclosure of Derguech, and respectfully disagrees that Derguech discloses the
above feature.  
Derguech in figure 1 mentions Data Management Architecture. The top layer of the architecture mentions the sources of data to be considered in the entire system. Derguech’s figure 1 shows two sources of weather observation and weather forecast ( open data) and at leastone source of energy reading (sensor data). It may be noted that the sources are a combination of Web services and devices from the Internet of Things. Further, Derguech mentions the evaluation and selection of optimal sensor data sources from the Internet of 
On the other hand, the Applicant's claimed invention determines a data source amongst a plurality of data sources for generating a stream of data in a continuous manner. Clearly, Derguech purpose of choosing the data source is for performing analytics while Applicant's
claims that the data source is chosen for generating a continuous stream of data. Hence, for this reason at least, Derguech does not teach or suggest this limitation of claim 1.

Examiner’s Response to Argument 1 First Part:
Applicant acknowledges that Derguech teaches selection of data sources. Applicant further says that Derguech selects the data sources for performing data analytics as: “Derguech purpose of choosing the data source is for performing analytics.” Examiner finds that this Derguech teaching is similar to what respective claim limitation is saying. Claim limitation says “determining, by a processor, a data source, … determined based on a predefined mapping of a type of the data analytics, to be performed, with one or more data sources of the plurality of data sources.” Here claim limitation is also talking about determining a data source based on a predefined data analytics to be performed. Applicant also argues that in the claim data source is being chosen for generating continuous stream of data as: “data source is chosen for generating a continuous stream of data.” Examiner finds that claim language does not suggest that in the above limitation.

Applicant’s Argument 1 Second Part: 
of a type of the data analytics, to be performed, with one or more data sources of the plurality of data sources.” It may be noted that, in order to deduce meaningful information,
Applicant's data analytics system provides an input instruction to a perceptual system to provide data to the data analytics system for performing data analytics. Furthermore, the
perceptual system receives data streams from one or more data sources based on the input instructions. The input instruction comprises a type of data, one or more data fields to be included for the data analytics, and a frequency of receiving the data. Whereas Derguech teaches about the evaluation and selection of optimal sensor data sources from the Internet of
Things that are most suited to prediction of power use in a building. Further, Derguech mentions about two sources of weather observation and weather forecast (open data) and at least one source of energy reading (sensor data).

Examiner’s Response to Argument 1 Second Part:
Applicant acknowledges that Derguech teaches selection of data sources as: “Derguech teaches about the evaluation and selection of optimal sensor data sources.” The claim limitation talks about determining a data source for data analytics to be performed. Examiner finds that claim limitation does not specifically mention that data analytics is being performed for any specific sector or industry. So Derguech teachings are relevant for this claim limitation. With that being said, Applicant’s argument that “Derguech teaches about the evaluation and selection…most suited to prediction of power use in a building” will have no relevance in this claim limitation.
Applicant’s Argument 2 First Part: 
Derguech and Hoey do not teach or suggest – “transforming the stream of data into a stream of transformed data based on the input instruction, wherein the stream of data is transformed upon performing at least one data transformation technique”.
The Office Action cites paragraph [0032] of Hoey as describing or being analogous to
Applicant's claimed feature of – “transforming the stream of data into a stream of transformed
data based on the input instruction, wherein the stream of data is transformed upon performing at least one data transformation technique.” The Applicant has carefully studied this paragraph and the entire disclosure of the Hoey, and respectfully disagrees that Hoey discloses the above feature.
Hoey teaches a system and method for real-time detection, correction, and
transformation of time series data. Specifically, Hoey in paragraph [0032] mentions that the
transformation module is linked with the configuration definition store and the analytical
database. The transformation module comprises a hardware and/or a software configured to
extract time series data from the data warehouse. Further, the transformation module
transforms the time series data according to information retrieved from the configuration
definition store and load the analytical database with the transformed time series data.
On the other hand, the claim 1 states "transforming the stream of data into a stream of
transformed data based on an input instruction." It may be noted that the input instruction may indicate a pattern of data needed by the analytics system for performing the data analytics. In one aspect, the input instruction comprises a type of data, one or more data fields to be included for the data analytics, and a frequency of receiving the data. Although Hoey not based upon an input instruction as claimed in claim 1. Hence for this reason at least, Hoey does not disclose the claimed feature.

Examiner’s Response to Argument 2 First Part:
Applicant argues that Hoey does not teach claimed limitation “transforming the stream of data into a stream of transformed data based on an input instruction.” Applicant also argues that the input instruction is not taught in Hoey. Examiner disagrees as in citation provided the Non-Final Office Action teaches this feature. The citation is pasted here again. Hoey Para 0032: “The transformation module may comprise any suitable hardware and/or Software configured to extract time series data from the data warehouse transform the time series data according to information retrieved from the configuration definition store, and load the analytical database with the transformed time series data”. Here transformation of data is being done based on the information from configuration definition store which serves as an input instruction given to transformation module to transform the data.

Applicant’s Argument 2 Second Part:
Further, the claim states that "the stream of data is transformed upon performing at least using data transformation techniques." Applicant's system runs the data streams through a data ingestion pipeline (program) to transform the data streams in a form suitable for the data analytics. Applicant claims that the transformation may involve fixing of data transmission
errors, eliminating semantic errors, including missing data, and changing data format. As Hoey
transforming the stream of data into a stream of transformed data based on the
input instruction, it is beyond imagination of Hoey to transform the stream of data using data
transformation techniques. Further, Hoey clearly mentions about transformation of time series
data which is not based on the input instructions.

Examiner’s Response to Argument 2 Second Part:
In this part Applicant is saying that that data transformation is being done to make it suitable for data analytics as: “Applicant's system runs the data streams through a data ingestion pipeline (program) to transform the data streams in a form suitable for the data analytics.” And this may involve various data preprocessing techniques.
In the previous part examiner mentioned that this transformation of data is done in Hoey based on the information retrieved from the configuration definition store, which serves as or equivalent to input instruction. This transformation in Hoey is also being done to make it suitable for data analytics as mentioned in Hoey para 47: “Real Time Analytics and Reporting… the process of exposing the data as a complete data set, may not be possible without the ability to intelligently fill in gaps and correct anomalies in the time series data.” Data preprocessing or transformation techniques (fixing of data transformation errors, eliminating semantic errors, including missing data, and changing data format) are further discussed in claim 9.

Applicant’s Argument 3 First Part:
Derguech and Hoey do not teach or suggest – “generating a stream of input packets upon including metadata in the stream of transformed data and thereby transmitting the perform the data analytics on the data in a cognitive decision-making process.”
The Office Action cites paragraphs [0032] and [0041] of Hoey as describing or being
analogous to the claimed feature – “generating a stream of input packets upon including
metadata in the stream of transformed data.” Applicant has carefully studied these paragraphs
and the entire disclosure of the Hoey, and respectfully disagrees that Hoey discloses the above
feature.
Hoey teaches a system and methods for real-time detection, correction, and transformation of time series data. Hoey in paragraph [0032] mentions that the transformation module is linked with the configuration definition store and the analytical database. Hoey in paragraph [0041] mentions a master data configuration. The master data configuration comprises information corresponding to attributes such as occupancy, square footage, facility purpose, and the like for a building a meter device is located in, as well as the geo-location of the meter device and other attributes of the geo-location such as street address, corporate address, customer branding information, and the like.
On the other hand, the claimed invention claims "generating a stream of input packets by including metadata" as well as historical data in transformed data streams. It may be noted that the metadata may include description and/or address of the data source, procedure to establish connection to the data source, procedure to receive data from the data source. Subsequently, the system transmits the stream of input packets to an analytics system.

Examiner’s Response to Argument 3 First Part:


Applicant Argument 3 Second Part:
The analytics system performs the data analytics on the stream of input packet, to obtain the meaningful information for cognitive decision-making process. It may be noted that the claimed invention utilizes a cognitive framework to help a computer in efficient decision
making. For example, consider a stream of data related to a Point-of-Sales (POS) data. It may
be noted that the POS data does not have complete information about a customer or a
salesperson which may be attached as additional metadata after retrieving from a pre-defined
knowledge source. The metadata about models developed from historical data is included in

decision making process whereas Hoey mentions about predictive analytics. Hence, the claimed system is smart enough to take an action whereas Hoey’s invention predicts what could happen during a process.

Examiner’s Response to Argument 3 Second Part:
Applicant argues that Hoey does not teach a cognitive decision-making process. Examiner wants to point that cognitive decision-making process was taught by Derguech as mentioned in the Non-Final OC. In the Non-Final OC examiner cited the Section 1 para 3 from Derguech as: “This paper aims to provide a methodology for managing Open Data collected from the web or from loT sensors for effective decision making in the context of a smart environment.” Also Figure 1 where input data from collectors is transmitted to converters where it is transformed to the required format, and then it is transmitted to data storage which is accessed by analytics architecture of Figure 2.” It is clear that transformed data is used for effective decision making in a smart environment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over
Derguech et al. (“An automatic approach to real-time predictive analytics using open data and
internet of things”; hereinafter "Derguech") in view of Hoey et al. (US 2014/0032506Al;
hereinafter "Hoey").

Regarding claim 1, Derguech teaches A method for facilitating a stream of data required for data analytics, the method comprising: (Figure 1 and Figure 2: Figure 1 shows the method of facilitating data flow starting from extracting data from data sources to the predictive analytics architecture)
determining, by a processor, a data source, amongst a plurality of data sources, for generating a stream of data, wherein the data source is determined based on a predefined mapping of a type of the data analytics, to be performed, with one or more data sources of the
plurality of data sources (Figure 1: “The top layer of the proposed architecture introduces the sources of data to be considered in the entire system. We consider at least two sources of weather observation and weather forecast (open data) and at least one source of energy reading (sensor data). There is no restriction on these sources, they can be a combination of Web services and devices from the Internet of Things.” Figure 1 shows data entering in the system from multiple data sources. Page 1. Section 1 para 4: “This paper is concerned with the evaluation and selection of optimal sensor data sources from the Internet of Things that are most suited to prediction of power use in a building. The Web source selection process is demonstrated in an autonomic building management environment where it is used to select weather data upon which predictions for future electricity usage are made.” The selection of data sources from multiple data sources is determined by the type of analytics to be performed. In this case the predictive analytics is done to predict the power use in a building)
establishing, by the processor, a network connection with the data source in order to
extract the stream of data (Figure 1: It shows the multiple data sources are connected to the network which facilitate extracting the stream of data)
thereby transmitting the stream of input packets to the data  analytics system configured to perform the data analytics on the data in a cognitive decision-making process. (Figure 1: Input data from collectors is transmitted to converters where it is transformed to the required format, and then it is transmitted to data storage which is accessed by analytics architecture of Figure 2. Section 1 para 3: “This paper aims to provide a methodology for managing Open Data collected from the web or from loT sensors for effective decision making in the context of a smart environment.” Results of predictive analytics methodology is used in effective decision making).
Derguech does not explicitly teach receiving, by a processor, an input instruction, from a data analytics system, associated to data required for data analytics; transforming, by the processor, the stream of data into a stream of transformed data based on the input instruction, wherein the stream of data is transformed upon performing at least one data transformation technique; generating, by the processor, a stream of input packets upon including metadata in the stream of transformed data.
Hoey, however, does teach receiving, by a processor, an input instruction, from a data analytics system, associated to data required for data analytics (Para 0030: “the EDC module may be configured to receive time series data from the one or more meter devices. In some embodiments, the EDC module may be communicatively linked with the analytical database, and may be configured to receive time series data from the analytical database such as representing a virtual meter device. The EDC module may comprise a computing unit configured to, and/or software instructions for causing a computing unit to, detect errors in the received time series data and correct any detected errors.” Para 0042: “The analytical database may be dynamically loaded and/or configured based on Master Data and/or Meter Data configuration definitions...The Master Data and Meter Data configuration definitions may be tightly coupled into levels that equate to dimensions in the analytical database 160. These levels may be configured into a single physical hierarchy and any number of virtual hierarchies required for the on-demand customer analysis.” The analytical system is configured based on Meter Data definitions. These definitions are set based on on-demand
customer requirement. EDC module receives the data from Meter devices which contains these definitions)
transforming, by the processor, the stream of data into a stream of transformed data based on the input instruction, wherein the stream of data is transformed upon performing at least one data transformation technique (Para 0032: “The transformation module may comprise any suitable hardware and/or Software configured to extract time series data from the data warehouse transform the time series data according to information retrieved from the configuration definition store, and load the analytical database with the transformed time series data”)

(Para 0032: “The transformation module may be communicatively linked with the configuration definition store and the analytical database ...transform the time series data according to information retrieved from the configuration definition store, and load the analytical database with the transformed time series data.” Para 0041: “The Master Data configuration definition may comprise information corresponding to attributes such as occupancy, square footage, facility purpose, and the like for a building a meter device”. Configuration definition contains the information about the data being used which is similar to Meta data. Further detail can be seen in para 0033 and 0022. Para 0033: “the configuration definition store may comprise any suitable hardware and/or software configured to store, modify, and provide information corresponding to physical meter devices, virtual meter devices, and hierarchies based on any combination of physical and/or virtual meter devices.” The time series data that is being used in Hoey for data analytics referred to as meter reading coming from meter devices as mentioned on para 0022. For input packets see Figure 1 of Derguech where transformed data is sent to analytics architecture).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the data source selection and predictive analytics method of Derguech with the data transformation method of Hoey which corrects gaps and anomalies in the data to make it suitable for data analysis (Hoey, Para 0003, 0077).

Regarding claim 2, Derguech and Hoey teach the Iimitations of claim 1. Derguech also teaches wherein the input instruction comprises a type of data (Page 3 Data Converter Layer: “The objective here is to receive messages from data collectors and convert them to RDF using predefined ontologies for every data type”)
one or more data fie Ids to be included for the data analytics, (Page 4 last para: "Prediction models are built using the following attributes; power reading, time, day of week, temperature, pressure, humidity, wind speed, and wind direction." Attributes used in the model building serve as data fields in the data analytics)
and a frequency of receiving the data (Page 2 Section II last para: “A common method for selecting a dataset to answer a query is to examine the metadata associated with the data source, e.g. size of the dataset, date and frequency of updates.”).

Regarding claim 3, Derguech and Hoey teach the Iimitations of claim 1. Derguech also teaches wherein the determination of the data source includes a network path of the data source, procedure to establish connection to the data source, and procedure to extract data from the data source (Figure 1: comprises a network path where a set of data sources are inputted to select from. Section Ill Page 2 (Data Collectors Layer): “For each data source, a dedicated data collector is designed. The data is collected in its individual format and access mechanism, e.g., HTTP requests or download from FTP servers, then sent to the converter.”).

Regarding claim 6, it is substantially similar to claim 1 and is rejected in the same manner, the same arts and reasoning applying. Further Derguech teaches a perceptual system (Figure 1). And Hoey teaches a processor; and a memory coupled to the processor, wherein the processor is configured to execute program instructions stored in the memory (Para 0014).

Regarding claim 7, it is substantially similar to claim 2 and is rejected in the same manner, the same arts and reasoning applying.
Regarding claim 8, it is substantially similar to claim 3 and is rejected in the same manner, the same arts and reasoning applying.

Regarding claim 11, it is substantially similar to claim 1 and is rejected in the same manner, the same arts and reasoning applying. Further Hoey teaches a non-transitory computer readable medium embodying a program executable in a computing device (Hoey, Para 0018).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Derguech (“An automatic approach to real-time predictive analytics using open data and internet of things”) in view of Hoey et al. (US 2014/0032506 Al) and further in view of Zhu (US 6,357,028 Bl) and Spithourakis et al. (“Numerically grounded language models for semantic error correction”, August 2016, hereinafter “Spithourakis”).

Regarding claim 4, Derguech and Hoey teach the limitations of claim 1. Hoey also teaches wherein the at least one data transformation technique comprises including missing (Para 0053: “In one implementation, the detected gaps in time series data may be filled through the execution of data modeling methods. This may be referred to as data forecasting. Data forecasting may comprise the use of historical time series data as the basis of estimating the missing time series data points.”).
Neither Derguech nor Hoey explicitly teach wherein the at least one data transformation technique comprises fixing of data transmission errors, correcting semantic errors in raw data, and changing data format.
Zhu, however, does teach wherein the at least one data transformation technique comprises fixing of data transmission errors (Page 2 Summary lines 14-18: “The invention features detecting transmission errors in the data at the server and, if an error is detected at
the server, sending a request from the server to the transmitting terminal for data correcting the effects of the transmission error on the data affected by the transmission error.”)
and changing data format (Figure 2: includes data format converter).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the data source selection and predictive analytics method of Derguech as modified by Hoey with the transmission error and data format correction method of Zhu to minimize and correct data loss during transmission as taught by Zhu (Zhu, Page 1 lines 32-39. Page 3 lines 1-8).
Neither Derguech nor Hoey nor Zhu explicitly teach correcting semantic errors in raw data.
(Section 2 lines 1-4: “Our approach to semantic error correction starts with training a language model (LM), which can be grounded in numeric quantities quantities mentioned in line with text.”).
Before the effective filing date of the invention it would have been obvious to one of
ordinary skill in the art to combine the data source selection and predictive analytics method of Derguech as modified by Hoey and Zhu with the semantic error correction method of Spithourakis to improve reporting process by correcting semantic errors as taught by Spithourakis (Spithourakis Section 1 Para 1).

Regarding claim 9, it is substantially similar to claim 4 and is rejected in the same manner, the same arts and reasoning applying.

Claims 5 and 10 are rejected under35 U.S.C. 103 as being unpatentable over Derguech ("An automatic approach to real-time predictive analytics using open data and internet of things") in view of Hoey (US 2014/0032506 Al) and further in view of Verkasalo (US 2015/0200815 Al).

Regarding claim 5, Derguech and Hoey teach the limitations of claim 1.
Neither Derguech nor Hoey explicitly teach wherein the metadata comprises pre- defined business policies and business rules, models developed from historical data, and hyper- parameters of models learned overtime.
(Para 0038: “The concept of “intelligence” is used in this document in referring to a set of rules, algorithms, databases and/or processes that coordinate the overall procedure or individual micro-processes (for example, the triggering logic) of the associated entity. Intelligence is something that makes the related system to work Smarter, in a more optimal way, saving energy and improving accuracy, for example. It may be based on fixed and/or self-learning, adaptive algorithms as well as on external input.” Para 0100: “By feeding historical patterns of application usage, including information on the identity and/or type of applications, session durations, and/or the identity and type of temporally adjacent application(s), statistical models of usage behavior can be built.” The intelligence used in the art contains rules and the models which are adaptive/self-learning. Historical data can be used to build statistical models).

Regarding claim 10, it is substantially similar to claim 5 and is rejected in the same manner, the same arts and reasoning applying.

Remarks
Based on the above responses to arguments, examiner finds that applicant’s arguments are not persuasive and claimed features argued by applicant are taught by the prior art. All claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Q.I/ 
Examiner 
Art unit 2123
02/16/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123